Citation Nr: 0728145	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Service connection for bronchiectasis, status post lobectomy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



REMAND

The veteran served on active duty from March 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the RO. 

When the veteran filed his substantive appeal, he checked the 
box stating that he did not want a Board hearing.  In the 
comments section he stated that he would like to be present 
at a hearing to discuss the issue (service connection for 
bronchiectasis).  The Board's hearing office has contacted 
the veteran by telephone to clarify whether he did want a 
hearing, and, if so, whether he wanted a Board hearing or an 
RO hearing.  The veteran replied that he did want to have a 
Travel Board hearing at the RO.  Consequently, this case will 
be REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704 
(2006).  After the hearing, the claims 
file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  



